Citation Nr: 1504829	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO. 09-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for a right hip disability. 

2. Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014 the Board remanded the Veteran's claim, in pertinent part, to obtain a medical opinion as to the etiology of the claimed bilateral hip condition.  A negative opinion was obtained in August 2013 that essentially determined that it was less likely as not that the Veteran's service-connected left ankle disability aggravated his hip disability.   Such was based on the finding that the Veteran had a normal gait.  However, the Board observed in its May 2014 Remand that earlier records documented that the Veteran had an antalgic gait as well as an imbalance of the hips. The Board requested an addendum to an August 2013 examination report that specifically commented on the Veteran's past history of an antalgic gait.

An opinion was obtained in July 2014.  However, rather than obtaining an addendum from the physician that evaluated the Veteran in August 2013, the AMC solicited an opinion from its co-located podiatrist.  The examination report is inadequate for VA purposes.  While the examiner does address the relationship between the Veteran's in-service injury and his hip disability, she did not adequately explain the relationship, if any, between his service-connected ankle disabilities and his hips.  Specifically, without addressing the relationship, if any between his antalgic gait and his hip disability, the examiner only stated that the antalgic gait was due to the Veteran's non-service connected low back disability and not his ankle.  She provided no explanation for this finding.  She then cited to findings in the August 2013 report and only stated that she was "in total agreement."  As such, the opinion is inadequate and remand is required.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from May 2013 to the present.  All attempts to obtain these records should be documented.

2. Schedule the Veteran for an appropriate VA examination, with a clinician that has not yet reviewed his claim, to determine the nature and etiology of his bilateral hip condition.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely or not (50 percent probability or greater) that any current bilateral hip condition is related to active service or any incident of service. 

(b) Whether it is at least as likely or not (50 percent probability or greater) that any current bilateral hip condition was:

i.  caused by the Veteran's service-connected bilateral ankle disability or

ii. aggravated by the Veteran's service-connected bilateral ankle disability.

Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.  The examiner must comment on the Veteran's past medical history of an antalgic gait.  If the examiner does not believe that the Veteran's gait disturbance is related to his ankle disability, such should be stated.

A complete rationale must be provided for any opinion expressed.
 
3. Thereafter, the AMC/RO should re-adjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




